     Case 1:20-cv-01576-AWI-EPG Document 10 Filed 01/28/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
      GEORGE AVALOS,                                        Case No. 1-20-cv-01576-AWI-EPG
10
                      Plaintiff,                            ORDER RE: NOTICE OF VOLUNTARY
11                                                          DISMISSAL OF ENTIRE ACTION WITH
      v.                                                    PREJUDICE
12
      3K INVESTMENT COMPANY, LLC,
13                                                          (ECF No. 9)
                      Defendant.
14

15            On January 26, 2021, Plaintiff George Avalos filed a notice of voluntary dismissal of this
16   entire action with prejudice. (ECF No. 9.) Defendant has not filed either an answer or a motion

17   for summary judgment. Accordingly, in light of the notice, the case has ended and is dismissed

18   with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692

19   (9th Cir. 1997). The Clerk of the Court is respectfully directed to close this case.

20
     IT IS SO ORDERED.
21

22         Dated:   January 27, 2021                            /s/
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
